Citation Nr: 0706389	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  95-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, to include organic brain syndrome with personality 
disorder and depressive syndrome.


REPRESENTATION

Veteran represented by:	John P. Galligan, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
May 1971.  He subsequently served with the Texas National 
Guard from November 1977 to May 1980 and July 1982 to January 
1984, which included a period of active duty for training 
from June 3, 1978 to June 17, 1978 and March 16, 1979 to 
April 25, 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for organic brain syndrome.  During 
the course of the appeal, the veteran's disability has been 
re-characterized as a neuropsychiatric disorder, to include 
organic brain syndrome with personality disorder and 
depressive syndrome.  The veteran testified at local RO 
hearings in January 1995, April 1996, and November 2006.  He 
also testified before the undersigned Acting Veterans Law 
Judge at a Board hearing at the RO in May 1997.

The Board previously denied the veteran's service connection 
claim on February 23, 2000.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the veteran-
appellant and the Secretary of Veterans Affairs, vacated the 
Board's February 23, 2000, decision, and remanded the case to 
the Board for further proceedings, to include compliance with 
the Veterans Claims Assistance Act of 2000.

The Board issued another decision denying the veteran's claim 
on March 7, 2002.  The veteran again appealed the Board's 
decision to the Court, which, upon a joint motion by the 
veteran-appellant and the Secretary of Veterans Affairs, 
vacated the Board's March 7, 2002, decision, and remanded the 
case to the Board for further proceedings.  

The Board remanded this case on April 20, 2005 in compliance 
with the remand instructions from the Court.  Unfortunately, 
this case still is not ready for appellate review.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure complete due process compliance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Throughout the course of this appeal, review of the file 
shows the veteran never was provided a letter, pursuant to 
the Veterans Claims Assistance Act (VCAA).

Although the RO noted the laws concerning the new notice 
requirements, pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) in the April 2006 supplemental statement 
of the case, this is insufficient to satisfy the duties to 
notify and assist requirements of the VCAA.  Thus, in order 
to ensure full compliance with due process procedures, a VCAA 
letter addressing a service connection claim for a 
neuropsychiatric disorder, to include organic brain syndrome 
with personality disorder and depressive syndrome should be 
provided to the veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
regarding his service connection claim for 
neuropsychiatric disorder, to include 
organic brain syndrome with personality 
disorder and depressive syndrome.

2.  Readjudicate the veteran's claim.  If 
the benefit sought on appeal is denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



